USCA11 Case: 20-14386     Date Filed: 03/23/2022   Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14386
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LAWRENCE LOMBARDI,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 4:99-cr-00071-RH-HTC-1
                   ____________________
USCA11 Case: 20-14386              Date Filed: 03/23/2022         Page: 2 of 11




2                            Opinion of the Court                       20-14386

Before JORDAN, Jill PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Lawrence Michael Lombardi appeals his total sentence of 54
years following resentencing for maliciously damaging property
using explosives and interfering with federally protected activities
based on race. As explained below, we affirm.
        We write for the parties, so our explanation of the facts and
procedural history is brief. Mr. Lombardi was convicted for setting
off two pipe bombs at Florida Agricultural & Mechanical Univer-
sity, a historically Black university. He later filed a successful 28
U.S.C. § 2255 motion. After the district court vacated his 18 U.S.C.
§ 924(c) convictions as unconstitutional, he requested that it resen-
tence him to time served, but the district court rejected his argu-
ments and resentenced him to 54 years of imprisonment. 1
        As we understand his briefs, Mr. Lombardi presents two ar-
guments on appeal. First, for the first time, he argues that the dis-
trict court violated his protection against double jeopardy when it
resentenced him. Second, he argues that the district court improp-
erly considered the 18 U.S.C. § 3553(a) factors, imposing a substan-




1   Initially, Mr. Lombardi had been sentenced to life plus 39 years.
USCA11 Case: 20-14386            Date Filed: 03/23/2022        Page: 3 of 11




20-14386                  Opinion of the Court                               3

tively unreasonable sentence and creating an unwarranted sentenc-
ing disparity when it imposed the total 54-year sentence. We ad-
dress each point in turn. 2
                                          I
       Normally, claims alleging possible violations of the Double
Jeopardy Clause raise pure questions of law that we review de
novo. See United States v. Strickland, 261 F.3d 1271, 1273 (11th
Cir. 2001). When a party fails to object or objects under a different
legal theory at sentencing, however, we review only for plain er-
ror. See United States v. Ramirez-Flores, 743 F.3d 816, 821 (11th
Cir. 2014). To establish plain error, an appellant must show that:
“(1) an error occurred; (2) the error was plain; (3) it affected his sub-
stantial rights; and (4) it seriously affected the fairness of the judicial
proceedings.” Id. at 822. Generally, an error is “plain” if control-
ling precedent from the Eleventh Circuit or the Supreme Court es-
tablishes that an error occurred. See id. For an error to affect sub-



2 Mr. Lombardi included documents in his appendix that were not part of the
record before the district court. We GRANT the government’s motion to
strike those documents and DENY Mr. Lombardi’s response to that motion
which requested that the record be supplemented. See Selman v. Cobb Cnty.
Sch. Dist., 449 F.3d 1320, 1332 (11th Cir. 2006) (“In deciding issues on appeal
we consider only evidence that was part of the record before the district
court.”). See also Jones v. White, 992 F.2d 1548, 1567 (11th Cir. 1993) (“We
have not allowed supplementation when a party has failed to request leave of
this court to supplement a record on appeal or has appended material to an
appellate brief without filing a motion requesting supplementation.”).
USCA11 Case: 20-14386        Date Filed: 03/23/2022      Page: 4 of 11




4                       Opinion of the Court                 20-14386

stantial rights, it must have been prejudicial, i.e., affected the out-
come of the district court proceedings. See United States v. Olano,
507 U.S. 725, 734 (1993). Here, Mr. Lombardi did not make a spe-
cific double jeopardy objection before the district court, so we re-
view his claim for plain error. See Ramirez-Flores, 743 F.3d at 821.
       Under 28 U.S.C. § 2255, after a district court vacates and sets
aside a judgment, one statutory remedy is to resentence the de-
fendant as may appear appropriate. See § 2255(b). Because “sen-
tencing on multiple counts is an inherently interrelated, intercon-
nected, and holistic process” in which the court creates “a single
sentencing package,” a district court has broad powers to recalcu-
late the total sentence when part of it is set aside. See United States
v. Brown, 879 F.3d 1231, 1238–39 (11th Cir. 2018). See also United
States v. Mixon, 115 F.3d 900, 903 (11th Cir. 1997) (“[B]ased on the
language of section 2255 and the interdependence of the multiple
counts for sentencing purposes, the district court acted properly in
adjusting appellants’ sentences on the unchallenged but related . . .
counts.”). When a prisoner collaterally attacks a portion of a judg-
ment, he is reopening the entire judgment and cannot selectively
control the way the district court corrects that judgment. See
United States v. Watkins, 147 F.3d 1294, 1298 (11th Cir. 1998). By
challenging the aggregate sentence, a defendant “can have no legit-
imate expectation of finality in any discrete portion of the sen-
tence.” Id. at 1297–98.
      Resentencing in a case like this one does not itself violate the
double jeopardy clause. See Mixon, 115 F.3d at 903. In sentencing,
USCA11 Case: 20-14386        Date Filed: 03/23/2022     Page: 5 of 11




20-14386               Opinion of the Court                         5

the double jeopardy clause “does no more than prevent the sen-
tencing court from prescribing greater punishment than the legis-
lature intended.” United States v. Dowd, 451 F.3d 1244, 1251 (11th
Cir. 2006) (quotation marks omitted). “Resentencing violates the
double jeopardy clause only when it disrupts the defendant’s legit-
imate expectations of finality.” United States v. Young, 953 F.2d
1288, 1291 n.3 (11th Cir. 1992). This means that district courts can
resentence a defendant on unchallenged counts after the vacatur of
a § 924(c) conviction. See Watkins, 147 F.3d at 1296. And an in-
creased term of incarceration does not inherently implicate double
jeopardy concerns. See Young, 953 F.2d at 1291 n.3.
       The district court did not plainly err, or violate Mr. Lom-
bardi’s double jeopardy protections, by resentencing him even
though it increased his sentence as to certain counts. When Mr.
Lombardi successfully challenged his judgment under § 2255, he
reopened the entire judgment and therefore did not have a legiti-
mate expectation of finality. See Watkins, 147 F.3d at 1297–98. Af-
ter vacating his § 924(c) convictions as unconstitutional under
United States v. Davis, 139 S. Ct. 2319 (2019), the district court had
broad discretion to resentence the remaining unaffected counts as
part of a sentencing package. See id. at 1296; Brown, 879 F.3d at
1238–39; Mixon, 115 F.3d at 903. And because the district court
sentenced him to terms of imprisonment for each remaining of-
fense that were below the maximum—even if the total sentence
was well above the overall guideline range—it was within its ability
USCA11 Case: 20-14386        Date Filed: 03/23/2022     Page: 6 of 11




6                      Opinion of the Court                 20-14386

to do so. See Dowd, 451 F.3d at 1251. Because Mr. Lombardi’s
double jeopardy concerns do not amount to plain error, we affirm.
                                     II
        We review a sentence’s substantive reasonableness under a
deferential abuse of discretion standard. See Gall v. United States,
552 U.S. 38, 51 (2007). The district court abuses its discretion if it
“(1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
irrelevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.” United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc). We must consider the totality of
the circumstances, including the extent of any variance from the
guideline range. See Gall, 552 U.S. at 51.
       Under 18 U.S.C. § 3553(a), the district court “shall impose a
sentence sufficient, but not greater than necessary” to adequately
deter criminal conduct, “to protect the public from further crimes
of the defendant,” “to reflect the seriousness of the offense, to pro-
mote respect for the law, and to provide just punishment for the
offense.” § 3553(a), (a)(2)(A)–(D). The court must also consider
the nature and circumstances of the offense, the history and char-
acteristics of the defendant, the kinds of sentences available, and
the guideline sentencing range. See § 3553(a) (1), (3)–(4).
       Courts are permitted to consider a wide range of conduct,
including dangerousness, under the § 3553(a) factors. See 18 U.S.C.
§ 3661; United States v. Overstreet, 713 F.3d 627, 634 (11th Cir.
USCA11 Case: 20-14386        Date Filed: 03/23/2022      Page: 7 of 11




20-14386                Opinion of the Court                         7

2013). We consider, for example, that people who commit crimes
of terror are “unique among criminals in the likelihood of recidi-
vism, the difficulty of rehabilitation, and the need for incapacita-
tion,” as opposed to those who commit “ordinary street crime”
whose dangerousness typically decreases with age. See United
States v. Jayyousi, 657 F.3d 1085, 1117 (11th Cir. 2011). A court can
also consider a defendant’s lack of criminal history and that he
showed remorse. See United States v. Victor, 719 F.3d 1288, 1291
(11th Cir. 2013).
        Under § 3553(a)(6), the court must consider “the need to
avoid unwarranted sentencing disparities among defendants with
similar records who have been found guilty of similar conduct.” 18
U.S.C. 3553(a)(6). When analyzing a claim of disparity, we first de-
termine whether the defendant is similarity situated to the defend-
ants to whom he compares himself. See United States v. Duperval,
777 F.3d 1324, 1338 (11th Cir. 2015). Evaluating alleged disparities
requires considering more than just the crime of conviction and the
total length of the sentences. See United States v. Azmat, 805 F.3d
1018, 1048 (11th Cir. 2015). For example, a district court should
not draw comparisons to cases involving defendants who were
convicted of less serious offenses than the defendant, pleaded guilty
when the defendant did not, or lacked similar extensive criminal
histories. See Jayyousi, 657 F.3d at 1118.
       The district court’s failure to specifically mention at sentenc-
ing certain mitigating factors does not compel the conclusion that
USCA11 Case: 20-14386        Date Filed: 03/23/2022     Page: 8 of 11




8                      Opinion of the Court                 20-14386

a sentence crafted in accordance with the § 3553(a) factors was sub-
stantively unreasonable. See United States v. Amedeo, 487 F.3d
823, 833 (11th Cir. 2007). Nor does the failure to discuss mitigating
evidence indicate that the district court “erroneously ‘ignored’ or
failed to consider this evidence.” Id. In fact, a district court may
attach great weight to a single factor without rendering a sentence
unreasonable. See United States v. Kuhlman, 711 F.3d 1321, 1327
(11th Cir. 2013). The weight given to any § 3553(a) factor is left to
the sound discretion of the district court, and we will not substitute
our own judgment by reweighing the § 3553(a) factors. See id.
       A district court adequately takes into account the kinds of
sentences available when it considers the presentence investigation
report and the parties’ sentencing arguments. See United States v.
Turner, 474 F.3d 1265, 1281 (11th Cir. 2007). Extraordinary justifi-
cation is not required to justify a sentence outside the guidelines
range, see Gall, 552 U.S. at 47, but the sentencing court must give
serious consideration to the extent of any departure from the
guideline range and the justification for the variance must be suffi-
ciently compelling to support the degree of the variance, especially
for harsh sentences. See Irey, 612 F.3d at 1186–87. We do not pre-
sume that a sentence outside of the guideline range is unreasonable
and we give deference to the district court’s conclusion that the §
3553(a) factors support its chosen sentence. Id. at 1187. Further, a
sentence which may result in a defendant passing away while in
custody is neither automatically a life sentence nor presumptively
USCA11 Case: 20-14386        Date Filed: 03/23/2022     Page: 9 of 11




20-14386               Opinion of the Court                         9

unreasonable. See United States v. Mosquera, 886 F.3d 1032, 1052
(11th Cir. 2018).
        “Although there is no proportionality principle in sentenc-
ing, a major variance does require a more significant justification
than a minor one—the requirement is that the justification be ‘suf-
ficiently compelling to support the degree of the variance.’” Irey,
612 F.3d at 1196. A variance may “attract greatest respect” when a
sentencing court finds that a particular case is “outside the heart-
land” of cases to which the guidelines were intended to apply, but
“closer review” may be merited when a sentencing court believes
that the guidelines failed to properly reflect the § 3553(a) consider-
ations. See Kimbrough v. United States, 552 U.S. 85, 109 (2007).
       Here, the district court did not abuse its discretion when it
considered the § 3553(a) sentencing factors. The district court put
great weight on the adequate deterrence prong, finding that, under
the circumstances, specific deterrence supported the sentence. See
Kuhlman, 711 F.3d at 1327. Focusing on the racial and terroristic
nature of Mr. Lombardi’s acts, the district court found the need to
protect the public and to deter Mr. Lombardi from doing this again
to be high. See Jayyousi, 657 F.3d at 1117. Mr. Lombardi argues
that the district court did not consider his personal changes over
the past 20 years, but the court specifically mentioned that it low-
ered the total sentence from the maximum allowable because of
mitigating factors, including his good record in prison and his men-
tal health.
USCA11 Case: 20-14386       Date Filed: 03/23/2022     Page: 10 of 11




10                     Opinion of the Court                 20-14386

        As for the significant variance above the advisory guideline
range—the 54-year total sentence was 45 years above the top of the
range—the district court considered Mr. Lombardi’s case to be
unique and outside of the heartland of typical cases. See Kim-
brough, 552 U.S. at 109. It found that the guidelines did “not take
into account the terroristic effect” of Mr. Lombardi’s actions—that
Mr. Lombardi purposefully and successfully scared people by not
only setting off the bombs but also making calls to the media, say-
ing that the two detonated bombs were only “the beginning.” The
district court explained that a variance was justified by the nature
of the crimes and its concern that Mr. Lombardi might commit
similar offenses again. See Irey, 612 F.3d at 1186–87. We do not
see any reversible error.
       The district court also explained that it imposed a near 60-
year total sentence because a person being sentenced for the same
crimes committed under similar circumstances today would face a
similar total sentence (i.e., a sentence of 60 years). Mr. Lombardi
does not show how this conclusion is erroneous. The many com-
parators he cites on appeal were not in the record before the district
court, and they are not, in any event, directly comparable. It is not
enough that there were similarities between the general offenses
committed when there were other procedural and factual distinc-
tions. See Azmat, 805 F.3d at 1048. Finally, even if we accept that
his 54-year sentence might mean that he is imprisoned for life, that
does not, without more, make the sentence unreasonable. See
Mosquera, 886 F.3d at 1052.
USCA11 Case: 20-14386    Date Filed: 03/23/2022   Page: 11 of 11




20-14386            Opinion of the Court                     11

                             III
      We affirm Mr. Lombardi’s sentence.
      AFFIRMED.